Dykman, J.
This is an action for the recovery of damages against the administrator with the will annexed of Thomas E. Blanche, deceased, based upon an allegation of neglect of Mr. Blanche in his life-time to collect a bond and mortgage which was assigned to him as collateral security. The complaint is destitute of the essential facts requisite to make a cause of action, and it was dismissed on the trial for that reason, and the plaintiff has appealed from the judgment. The judgment should be affirmed, with costs.